Relator is the holder of six $1,000.00 bonds and attached coupons, all of which are shown to be past due and unpaid as to both principal and interest. He has brought mandamus against the respondents who are the representative officials of Brevard County, Florida, and successors in duty to the obligor on the bonds, — Special Road and Bridge District No. 3. By an opinion filed herein on November 23, 1933, the relator's demurrer to respondents' return was sustained with leave to amend. See the foregoing opinion, 151 Sou. Rep. 289. The amendment was duly made. Thereafter relator moved for a peremptory writ, the amended return notwithstanding. In addition to an amended return, respondents have filed a motion to quash the alternative writ. The case is now before this Court for final disposition on the motion for a peremptory writ, which if granted, ends the controversy.
The alternative writ shows, and it is not controverted by the amended answer, that relator's bonds have fully matured as to principal and that the matured principal together with one series of interest coupons thereon are wholly unpaid. It is further shown that respondents have in the past neglected their duty to provide for payment of such bonds as required by Chapter 6208, Acts of 1911, as amended. So the result of such neglect is that no sinking fund has *Page 265 
been provided for, nor accrued interest paid. A performance at this time of the duty that has hitherto been abandoned by respondents is all that relator seeks to compel, in order that he may realize payment of his obligations through the levy of a sufficient special tax to raise a fund to make payment possible and capable of realization.
On December 11, 1933, after the present suit was begun, this Court decided the case of State, ex rel. Supreme Forest Woodmen Circle v. Snow, 113 Fla. 241, 151 Sou. Rep. 393, wherein it was held that a peremptory writ of mandamus would issue to require the levying of a special tax to pay bonds in cases where the duty to levy taxes in previous years had been neglected. On the authority of that decision a peremptory writ should be ordered in the present case, it appearing to the Court that the motion to quash the alternative writ is not well taken.
Peremptory writ of mandamus ordered.
WHITFIELD, TERRELL and BUFORD, J. J., concur.
BROWN, J., not participating.
            ON MOTION TO MODIFY JUDGMENT IN MANDAMUS.